IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44910

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 545
                                                )
       Plaintiff-Respondent,                    )    Filed: August 4, 2017
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
SHANE MICHAEL STORER,                           )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and concurrent unified sentence of ten years, with a
       minimum period of confinement of one year, for aggravated driving under the
       influence, and five years indeterminate for eluding a police officer, affirmed.

       Barnum Howell & Gunn PLLC; Matthew G. Gunn, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.

                    ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
       Shane Michael Storer pled guilty to aggravated driving under the influence and eluding a
police officer.    Idaho Code §§ 18-8006, 49-1404.        The district court sentenced Storer to
concurrent sentences of ten years with one year determinate for aggravated driving under the
influence, and five years indeterminate for eluding a police officer. Storer appeals asserting that
the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Storer’s judgment of conviction and sentence are affirmed.




                                                   2